DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 7 January 2021:
	Claims 1, 11 and 14-16 are amended.
	Claims 2, 5, 8-10, 12 and 17 are canceled.
	Claims 1, 3-4, 6-7, 11, 13-16 and 18 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 7 January 2021:
a.	Applicant’s arguments that Yukimatsu merely describes selecting an encryption key to be used among different encryption keys, but does not teach or suggest “wherein generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session, and wherein the monitoring signal includes information about content to be monitored among the different pieces of content, and the inserted information about the generated encryption key comprises information about an encryption key corresponding to the content to be monitored, determined based on the monitoring signal” has been fully considered but is deemed not persuasive. Applicant’s attention is directed to Yukimatsu, Paragraph [0011], see “During a period in which the key information generated by the key generation section is valid, the control section selects a different encryption algorithm from the encryption algorithm storage section every time a content to be transmitted toward the receiving apparatus changes or every time a content is transmitted for a predetermined amount of time…”, which is analogous to generating the encryption key comprises 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 6,918,038), hereinafter Smith, in view of Aziz et al. (U.S. PGPub. 2003/0037235), hereinafter Aziz, in further view of Yukimatsu et al. (U.S. PGPub. 2008/0307217), hereinafter Yukimatsu. 

	Regarding claim 1, Smith teaches A method of supporting monitoring by a third device of an encrypted data communication session of a first device, the method comprising (Smith, Column 27, Lines 42 – 44, see “Node A encrypts this message with the monitor node’s current public key and transmits it to monitor node 674…”, where “Node A” is being read is the first device and where “monitor node 674” is being read as the third device):
	receiving, by the first device, a signal for initiating a communication session with a second device (Smith, Column 27, Lines 10 – 12, see “A node issuing a data request to another node: (a) waits for the target synchronization object for the other node; (b) chooses an appropriate message and sends the message”, where “A node” is being read as the first device, where “another node” is being read as a ;
	generating an encryption key for encryption of the communication session (Smith, Column 5, Lines 55 – 58, see “The node’s public key is generated from the private key using a known encryption algorithm (e.g., RSA) and is used by another node to encrypt data to be transmitted to the node that generated the public key);
	determining, by the first device, whether a monitoring signal is received for the communication session (Smith, Column 27, Lines 53 – 61, see “Upon receipt of both “ready to strobe” messages from Node A and Node B, monitor node 674 generates an “acknowledgment” message and instructions for Node A and Node B to strobe (e.g., STROBE_START Message), in step 1228. The monitor node encrypts the message to Node A with Node A’s public key and transmits it to Node A, and encrypts the message to Node B with Node B’s public key and transmits it to Node B”, where information about the encryption keys are transmitted to the second device (Node B), after receiving the “ready to strobe” messages (determination that the monitoring signal was received));
	
	transmitting the predetermined packet to the second device (Smith, Column 27, Lines 53 – 61, see “The monitor node encrypts the message to Node A with Node A’s public key and transmits it to Node A, and encrypts the message to Node B with Node B’s public key and transmits it to Node B”, where “Node A” is being read as the first device and where “Node B” is being read as the second device),
	
	
	
	Smith does not teach the following limitation(s) as taught by Aziz: inserting information about the generated encryption key into a predetermined packet, in response to determining that the monitoring signal is received;
	wherein the information inserted in the predetermined packet is intercepted by the third device, in order for the third device to monitor the communication session of the first device with the second device.
	(Aziz, Paragraph [0041], see “and in addition may include a code in the encryption key management information indicating which encryption scheme was used. This information would then be used by an intercepting computer (such as a tunneling bridge) on the destination network, which decrypts the data packet and sends it to the destination host”, where “a code in the encryption key management information indicating which encryption scheme was used” is analogous to inserting information about the generated encryption key into a predetermined packet and where “intercepting computer” is analogous to a third device which intercepts the information inserted in the predetermined packet to monitor the communication session of the first device with the second device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, by implementing techniques for signatureless transmission, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet, disclosed of Aziz. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet. This allows for the third device to monitor and analyze the received packet and determine from its header information whether packets from that host that are directed to a specified destination host should be encrypted or not (Aziz, Paragraph [0041]). 

	wherein generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session, and
	wherein the monitoring signal includes information about content to be monitored among the different pieces of content, and the inserted information about the generated encryption key comprises information about an encryption key corresponding to the content to be monitored, determined based on the monitoring signal. 
	(Yukimatsu, Paragraph [0011], see “During a period in which the key information generated by the key generation section is valid, the control section selects a different encryption algorithm from the encryption algorithm storage section every time a content to be transmitted toward the receiving apparatus changes or every time a content is transmitted for a predetermined amount of time…”, which is analogous to generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session) (Yukimatsu, Paragraph [0030], see “The contents transmitting apparatus 1 of this embodiment is characterized in that the encryption algorithm storage section 106 stores or retains plural encryption algorithms, an encryption algorithm is variably selected for each content to be transmitted, and a key used for encryption is acquired from key information”, where “key information” is analogous to inserted information about the generated encryption key, which comprises information about an encryption key corresponding to the content to be monitored, due to the key information corresponding to an encryption algorithm that is variably selected for each content to be transmitted, and wherein there is different content that is transmitted which pertains to MPEG data or baseband data, wherein the baseband data is the data that is determined to be monitored) (Yukimatsu, Paragraph [0058], see “when the digital broadcast receiver 10 transmits a content towards the monitor 20b, the decoder 110 decodes the received MPEG-TS content, the encryption section 102 encrypts the content, and the network-communication process section 103 transmits the encrypted content towards the monitor 20b. At this time, the encryption section 102 encrypts two kinds of contents. That is, the content to be transmitted toward the recorder 20a is MPEG data, while the content to be transmitted to the monitor 20b is baseband data”, where “encrypted content” is analogous to being comprised within the monitoring signal, wherein the monitoring signal (encrypted content) includes information about content to be monitored among the different pieces of content, due to the encrypted content comprising content to be transmitted toward the recorder 20a (MPEG data) and content to be transmitted to the monitor 20b (baseband data)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith and techniques disclosed of Aziz, by implementing techniques for contents transmitted/receiving apparatus, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal, disclosed of Yukimatsu.  
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal. This allows for a different encryption key to be generated for each different piece of content transmitted/received in order to minimize the chances for an unauthorized entity from decoding the entire communication session (Yukimatsu, Paragraph [0011]). 

Regarding claim 3, Smith as modified by Aziz and further modified by Yukimatsu teaches The method of claim 1, wherein generating the encryption key comprises generating the encryption key based on at least one of an encryption algorithm of the first device and the second device, a public key of the communication session, and a private key of the first device (Smith, Column 5, Lines 55 – 60, see “The node’s public key is generated from the private key using a known encryption algorithm (e.g., RSA) and is used by another node to encrypt data to be transmitted to the node that generated the public key. A session key for the node may also be generated for a given communication session”, where “RSA” is being read as an encryption algorithm of the first and second device).

Regarding claim 4, Smith as modified by Aziz and further modified by Yukimatsu teaches The method of claim 1, wherein generating the encryption key comprises generating the encryption key to be different from another encryption key generated by the second device (Smith, Column 5, Lines 46 – 49, see “Communication is further protected using encryption with unique, randomly generated public-private key pairs. One pair of keys is generated for each node in the link”, where “each node” is being read as each device (i.e., first and second)).

Regarding claim 11, Smith teaches A first device for supporting a third device monitoring an encrypted data communication session, the first device comprising (Smith, Column 27, Lines 42 – 44, see “Node A encrypts this message with the monitor node’s current public key and transmits it to monitor node 674…”, where “Node A” is being read as the first device and where “monitor node 674” is being read as the third device):
a transceiver configured to receive a signal for initiating a communication session with a second device (Smith, Column 27, Lines 10 – 12, see “A node issuing a data request to another node: (a) waits for the target synchronization object for the other node; (b) chooses an appropriate message and sends the message”, where “target synchronization object” is being read as a signal for initiating a communication session, where “another node” is being read as a second device and where “node” is being read as the transceiver); and
a controller configured to:
	generate an encryption key for encryption of the communication session (Smith, Column 17, Lines 36 – 45, see “A monitor node 674 (or “monitor”) manages the security of the network, the strobing of keys and passwords, and the termination of a node or the network in response to a security violation…Like other nodes, monitor node 674 has a private and public key pair used for encrypting data sent to other nodes”, where “monitor node 674” is being read as a controller and where “monitor node 674 has a private and public key pair used for encrypting data sent to other nodes” is being read as generating an encryption key for encryption of the communication session)
	determine whether a monitoring signal is received for the communication session (Smith, Column 27, Lines 14 – 23, see “A receiving thread in the node will set the message synchronization object to signaled when the response is received…A STROBE_READY is not returned to the monitor node until the target synchronization object has been acquired”)), 
	
	control the transceiver to transmit the predetermined packet to the second device (Smith, Column 27, Lines 53 – 61, see “The monitor node encrypts the message to Node A with Node A’s public key and transmits it to Node A, and encrypts the message to Node B with Node B’s public key and transmits it to Node B”, where “Node A” is being read as the first device and where “Node B” is being read as the second device),


	

Smith does not teach the following limitation(s) as taught by Aziz: insert information about the generated encryption key into a predetermined packet, in response to determining that the monitoring signal is received, and
	wherein the information inserted in the predetermined packet is intercepted by the third device, in order for the third device to monitor the communication session of the first device with the second device.
	(Aziz, Paragraph [0041], see “and in addition may include a code in the encryption key management information indicating which encryption scheme was used. This information would then be used by an intercepting computer (such as a tunneling bridge) on the destination network, which decrypts the data packet and sends it to the destination host”, where “a code in the encryption key management information indicating which encryption scheme was used” is analogous to inserting information about the generated encryption key into a predetermined packet and where “intercepting computer” is analogous to a third device which intercepts the information inserted in the predetermined packet to monitor the communication session of the first device with the second device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, by implementing techniques for signatureless transmission, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet, disclosed of Aziz. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet. This allows for the third device to monitor and analyze the received packet and determine from its header information whether packets from that host that are directed to a specified destination host should be encrypted or not (Aziz, Paragraph [0041]). 
Smith as modified by Aziz do not teach the following limitation(s) as taught by Yukimatsu: wherein the controller is further configured to:
	generate different encryption keys for each of different pieces of content transmitted and received via the communication session, and
wherein the monitoring signal includes information about content to be monitored among the different pieces of content, and the inserted information about the generated encryption key comprises information about an encryption key corresponding to the content to be monitored, determined based on the monitoring signal.
	(Yukimatsu, Paragraph [0011], see “During a period in which the key information generated by the key generation section is valid, the control section selects a different encryption algorithm from the encryption algorithm storage section every time a content to be transmitted toward the receiving apparatus changes or every time a content is transmitted for a predetermined amount of time…”, which is analogous to generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session) (Yukimatsu, Paragraph [0030], see “The contents transmitting apparatus 1 of this embodiment is characterized in that the encryption algorithm storage section 106 stores or retains plural encryption algorithms, an encryption algorithm is variably selected for each content to be transmitted, and a key used for encryption is acquired from key information”, where “key information” is analogous to inserted information about the generated encryption key, which comprises information about an encryption key corresponding to the content to be monitored, due to the key information corresponding to an encryption algorithm that is variably selected for each content to be transmitted, and wherein there is different content that is transmitted which pertains to MPEG data or baseband data, wherein the baseband data is the data that is determined to be monitored) (Yukimatsu, Paragraph [0058], see “when the digital broadcast receiver 10 transmits a content towards the monitor 20b, the decoder 110 decodes the received MPEG-TS content, the encryption section 102 encrypts the content, and the network-communication process section 103 transmits the encrypted content towards the monitor 20b. At this time, the encryption section 102 encrypts two kinds of contents. That is, the content to be transmitted toward the recorder 20a is MPEG data, while the content to be transmitted to the monitor 20b is baseband data”, where “encrypted content” is analogous to being comprised within the monitoring signal, wherein the monitoring signal (encrypted content) includes information about content to be monitored among the different pieces of content, due to the encrypted content comprising content to be transmitted toward the recorder 20a (MPEG data) and content to be transmitted to the monitor 20b (baseband data))
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith and techniques disclosed of Aziz, by implementing techniques for contents transmitted/receiving apparatus, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal, disclosed of Yukimatsu.  
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal. This allows for a different encryption key to be generated for each different piece of content transmitted/received in order to minimize the chances for an unauthorized entity from decoding the entire communication session (Yukimatsu, Paragraph [0011]). 

Regarding claim 14, Smith teaches A third device for monitoring an encrypted data communication channel between a first device and a second device, the third device comprising (Smith, Column 28, Lines 5 – 8, see “the monitor node decrypts the messages received from Node A and Node B. Monitor node 674 then authorizes Node A and B to exchange data using the new keys…”, where “monitor node” is being read as the third device, where “Node A” is being read as the first device and where “Node B” is being read as the second device):
a transceiver (Smith, Column 27, Lines 10 – 12, see “A node issuing a data request to another node: (a) waits for the target synchronization object for the other node; (b) chooses an appropriate message and sends the message”, where “node” is being read as the transceiver); and
a controller configured to:
	obtain address information of the first device or the second device (Smith, FIG. 7, where “TEMPLATE 610” is being read as a controller configured to obtain address information and where the controller is configured to obtain address information (614) of the first device or the second device (612)),
	transmit, via the transceiver, a monitoring signal for a communication session between the first device and the second device (Smith, Column 27, Lines 10 – 12, see “A node issuing a data request to another node: (a) waits for the target synchronization object for the other node; (b) chooses an appropriate message and sends the message”, where “node” is being read as comprising of a transceiver, due to the nodes having the capability to both receive and transmit and where the second node transmits the target synchronization object to the first node, where “target synchronization object” can be read as a monitoring signal);
	(Smith, Column 27, Lines 53 – 61, see “Upon receipt of both “ready to strobe” messages from Node A and Node B, monitor node 674 generates an “acknowledgment” message and instructions for Node A and Node B to strobe (e.g., STROBE_START Message), in step 1228. The monitor node encrypts the message to Node A with Node A’s public key and transmits it to Node A, and encrypts the message to Node B with Node B’s public key and transmits it to Node B”, where information about the encryption keys are transmitted to the second device (Node B), after receiving the “ready to strobe” messages (predetermined packet)), and
	generate a second encryption key based on the information about the first encryption key and decrypt encrypted data transmitted and received through the communication session based on the generated second encryption key (Smith, FIG. 12, see “Decrypt Msg.s (1242)”, where step 1242 is being performed by the Monitor Node (third device, as well as the controller) on encrypted data transmitted/received through the communication session) (Smith, Column 17, Lines 36 – 45, see “A monitor node 674 (or “monitor”) manages the security of the network, the strobing of keys and passwords, and the termination of a node or the network in response to a security violation…Like other nodes, monitor node 674 has a private and public key pair used for encrypting data sent to other nodes”, where “monitor node 674” is being read as a controller and where “monitor node 674 has a private and public key pair used for encrypting data sent to other nodes” is being read as generating an encryption key for encryption of the communication session (Smith, Column 25, Lines 44 – 47, see “The monitor node decrypts the message, in step 1142, and generates a message indicating the acceptance of the new session keys, in step 1144…”),

	
	
	Smith does not teach the following limitation(s) as taught by Aziz: intercept a predetermined packet including information about a first encryption key based on the obtained address information.
	(Aziz, Paragraph [0041], see “and in addition may include a code in the encryption key management information indicating which encryption scheme was used. This information would then be used by an intercepting computer (such as a tunneling bridge) on the destination network, which decrypts the data packet and sends it to the destination host”, where “a code in the encryption key management information indicating which encryption scheme was used” is analogous to inserting information about the generated encryption key into a predetermined packet and where “intercepting computer” is analogous to a third device which intercepts the information inserted in the predetermined packet to monitor the communication session of the first device with the second device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, by implementing techniques for signatureless transmission, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet, disclosed of Aziz. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet. This allows for the third device to monitor and analyze the received packet and determine from its header information whether packets from that host that are directed to a specified destination host should be encrypted or not (Aziz, Paragraph [0041]). 
	Smith as modified by Aziz do not teach the following limitation(s) as taught by Yukimatsu: wherein the controller is further configured to:
	determine which content to monitor among different pieces of content, and
	wherein the monitoring signal includes information about content to be monitored among the different pieces of content and the first encryption key corresponds to the content to be monitored determined based on the monitoring signal.  
	(Yukimatsu, Paragraph [0011], see “During a period in which the key information generated by the key generation section is valid, the control section selects a different encryption algorithm from the encryption algorithm storage section every time a content to be transmitted toward the receiving apparatus changes or every time a content is transmitted for a predetermined amount of time…”, which is analogous to generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session) (Yukimatsu, Paragraph [0030], see “The contents transmitting apparatus 1 of this embodiment is characterized in that the encryption algorithm storage section 106 stores or retains plural encryption algorithms, an encryption algorithm is variably selected for each content to be transmitted, and a key used for encryption is acquired from key information”, where “key information” is analogous to inserted information about the generated encryption key, which comprises information about an encryption key corresponding to the content to be monitored, due to the key information corresponding to an encryption algorithm that is variably selected for each content to be transmitted, and wherein there is different content that is transmitted which pertains to MPEG data or baseband data, wherein the baseband data is the data that is determined to be monitored) (Yukimatsu, Paragraph [0058], see “when the digital broadcast receiver 10 transmits a content towards the monitor 20b, the decoder 110 decodes the received MPEG-TS content, the encryption section 102 encrypts the content, and the network-communication process section 103 transmits the encrypted content towards the monitor 20b. At this time, the encryption section 102 encrypts two kinds of contents. That is, the content to be transmitted toward the recorder 20a is MPEG data, while the content to be transmitted to the monitor 20b is baseband data”, where “encrypted content” is analogous to being comprised within the monitoring signal, wherein the monitoring signal (encrypted content) includes information about content to be monitored among the different pieces of content, due to the encrypted content comprising content to be transmitted toward the recorder 20a (MPEG data) and content to be transmitted to the monitor 20b (baseband data))
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith and techniques disclosed of Aziz, by implementing techniques for contents transmitted/receiving apparatus, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal, disclosed of Yukimatsu.  
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal. This allows for a different encryption key to be generated for each different piece of content transmitted/received in order to minimize the chances for an unauthorized entity from decoding the entire communication session (Yukimatsu, Paragraph [0011]). 

	Regarding claim 15, Smith teaches A non-transitory computer-readable recording medium having recorded thereon a program, which when executed, controls a first device to perform a method of supporting a third device monitoring an encrypted data communication session, the method comprising (Smith, Column 5, Lines 11 – 21, see “Each agent module is loaded, either over a network (e.g., the Web) or manually from a computer disk or CD ROM, for example, onto its corresponding target site. Once loaded, the agent module is executed, configures itself, and communicates with an installation server (i.e., server module) in a secure, encryption key based manner to load the requisite software application onto the target site. Once the application software and configuration file are downloaded and executed on a target site, the node communicates with a monitor node to gain access into the network…”, where “computer disk” or “CD ROM” is being read as a non-transitory computer-readable recording medium):
receiving, by the first device, a signal for initiating a communication session with a second device (Smith, Column 27, Lines 10 – 12, see “A node issuing a data request to another node: (a) waits for the target synchronization object for the other node; (b) chooses an appropriate message and sends the message”, where “A node” is being read as the first device, where “another node” is being read as a second device and where “waits for the target synchronization object for the other node” is being read as the first device receiving a signal for initiating a communication session with a second device);
generating an encryption key for encryption of the communication session (Smith, Column 5, Lines 55 – 58, see “The node’s public key is generated from the private key using a known encryption algorithm (e.g., RSA) and is used by another node to encrypt data to be transmitted to the node that generated the public key);
determining, by the first device, whether a monitoring signal is received for the communication session (Smith, Column 27, Lines 14 – 23, see “A receiving thread in the node will set the message synchronization object to signaled when the response is received…A STROBE_READY is not returned to the monitor node until the target synchronization object has been acquired”));

transmitting the predetermined packet to the second device (Smith, Column 27, Lines 53 – 61, see “The monitor node encrypts the message to Node A with Node A’s public key and transmits it to Node A, and encrypts the message to Node B with Node B’s public key and transmits it to Node B”, where “Node A” is being read as the first device and where “Node B” is being read as the second device),



Smith does not teach the following limitation(s) as taught by Aziz: inserting information about the generated encryption key into a predetermined packet, in response to determining that the monitoring signal is received; and
wherein the information inserted in the predetermined packet is intercepted by the third device, in order for the third device to monitor the communication session of the first device with the second device.
	(Aziz, Paragraph [0041], see “and in addition may include a code in the encryption key management information indicating which encryption scheme was used. This information would then be used by an intercepting computer (such as a tunneling bridge) on the destination network, which decrypts the data packet and sends it to the destination host”, where “a code in the encryption key management information indicating which encryption scheme was used” is analogous to inserting information about the generated encryption key into a predetermined packet and where “intercepting computer” is analogous to a third device which intercepts the information inserted in the predetermined packet to monitor the communication session of the first device with the second device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, by implementing techniques for signatureless transmission, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet, disclosed of Aziz. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet. This allows for the third device to monitor and analyze the received packet and determine from its header information whether packets from that host that are directed to a specified destination host should be encrypted or not (Aziz, Paragraph [0041]). 
Smith as modified by Aziz do not teach the following limitation(s) as taught by Yukimatsu: wherein generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session, and
wherein the monitoring signal includes information about content to be monitored among the different pieces of content, and the inserted information about the generated encryption key comprises information about an encryption key corresponding to the content to be monitored, determined based on the monitoring signal. 
	(Yukimatsu, Paragraph [0011], see “During a period in which the key information generated by the key generation section is valid, the control section selects a different encryption algorithm from the encryption algorithm storage section every time a content to be transmitted toward the receiving apparatus changes or every time a content is transmitted for a predetermined amount of time…”, which is analogous to generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session) (Yukimatsu, Paragraph [0030], see “The contents transmitting apparatus 1 of this embodiment is characterized in that the encryption algorithm storage section 106 stores or retains plural encryption algorithms, an encryption algorithm is variably selected for each content to be transmitted, and a key used for encryption is acquired from key information”, where “key information” is analogous to inserted information about the generated encryption key, which comprises information about an encryption key corresponding to the content to be monitored, due to the key information corresponding to an encryption algorithm that is variably selected for each content to be transmitted, and wherein there is different content that is transmitted which pertains to MPEG data or baseband data, wherein the baseband data is the data that is determined to be monitored) (Yukimatsu, Paragraph [0058], see “when the digital broadcast receiver 10 transmits a content towards the monitor 20b, the decoder 110 decodes the received MPEG-TS content, the encryption section 102 encrypts the content, and the network-communication process section 103 transmits the encrypted content towards the monitor 20b. At this time, the encryption section 102 encrypts two kinds of contents. That is, the content to be transmitted toward the recorder 20a is MPEG data, while the content to be transmitted to the monitor 20b is baseband data”, where “encrypted content” is analogous to being comprised within the monitoring signal, wherein the monitoring signal (encrypted content) includes information about content to be monitored among the different pieces of content, due to the encrypted content comprising content to be transmitted toward the recorder 20a (MPEG data) and content to be transmitted to the monitor 20b (baseband data)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith and techniques disclosed of Aziz, by implementing techniques for contents transmitted/receiving apparatus, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal, disclosed of Yukimatsu.  
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal. This allows for a different encryption key to be generated for each different piece of content transmitted/received in order to minimize the chances for an unauthorized entity from decoding the entire communication session (Yukimatsu, Paragraph [0011]). 

Regarding claim 16, Smith teaches A method of monitoring, by a third device, an encrypted communication session between a first device and a second device, the method comprising (Smith, Column 28, Lines 5 – 8, see “the monitor node decrypts the messages received from Node A and Node B. Monitor node 674 then authorizes Node A and B to exchange data using the new keys…”, where “monitor node” is being read as the third device, where “Node A” is being read as the first device and where “Node B” is being read as the second device):
obtaining, by the third device, address information of the first device or the second device (Smith, FIG. 7, where “TEMPLATE 610” is being read as a controller (included within the third device) configured to obtain address information and where the controller is configured to obtain address information (614) of the first device or the second device (612));
transmitting, by the third device, a monitoring signal for a communication session between the first device and the second device (Smith, Column 27, Lines 53 – 61, see “Upon receipt of both “ready to strobe” messages from Node A and Node B, monitor node 674 generates an “acknowledgment” message and instructions for Node A and Node B to strobe (e.g., STROBE_START Message), in step 1228. The monitor node encrypts the message to Node A with Node A’s public key and transmits it to Node A, and encrypts the message to Node B with Node B’s public key and transmits it to Node B”, where “monitor node 674” is being read as the third device and where “acknowledgment message” is being read as a monitoring signal transmitted by the third device (monitor node 674) for a communication session between the first device and the second device);
	(Smith, Column 27, Lines 53 – 61, see “Upon receipt of both “ready to strobe” messages from Node A and Node B, monitor node 674 generates an “acknowledgment” message and instructions for Node A and Node B to strobe (e.g., STROBE_START Message), in step 1228. The monitor node encrypts the message to Node A with Node A’s public key and transmits it to Node A, and encrypts the message to Node B with Node B’s public key and transmits it to Node B”, where information about the encryption keys are transmitted to the second device (Node B), after receiving the “ready to strobe” messages (predetermined packet));
	generating, by the third device, a second encryption key based on the information about the first encrypted key (Smith, FIG. 12, see “Decrypt Msg.s (1242)”, where step 1242 is being performed by the Monitor Node (third device, as well as the controller) on encrypted data transmitted/received through the communication session) (Smith, Column 17, Lines 36 – 45, see “A monitor node 674 (or “monitor”) manages the security of the network, the strobing of keys and passwords, and the termination of a node or the network in response to a security violation…Like other nodes, monitor node 674 has a private and public key pair used for encrypting data sent to other nodes”, where “monitor node 674” is being read as a controller and where “monitor node 674 has a private and public key pair used for encrypting data sent to other nodes” is being read as generating an encryption key for encryption of the communication session (Smith, Column 25, Lines 44 – 47, see “The monitor node decrypts the message, in step 1142, and generates a message indicating the acceptance of the new session keys, in step 1144…”);
	decrypting encrypted data transmitted and received through the communication session based on the generated second encryption key (Smith, Column 17, Lines 36 – 45, see “A monitor node 674 (or “monitor”) manages the security of the network, the strobing of keys and passwords, and the termination of a node or the network in response to a security violation…Like other nodes, monitor node 674 has a private and public key pair used for encrypting data sent to other nodes”, where “monitor node 674” is being read as a controller and where “monitor node 674 has a private and public key pair used for encrypting data sent to other nodes” is being read as generating an encryption key for encryption of the communication session (Smith, Column 25, Lines 44 – 47, see “The monitor node decrypts the message, in step 1142, and generates a message indicating the acceptance of the new session keys, in step 1144…”); and
		
		
	Smith does not teach the following limitation(s) as taught by Aziz: intercepting, by the third device, a predetermined packet including information about a first encryption key, based on the obtained address information.
	(Aziz, Paragraph [0041], see “and in addition may include a code in the encryption key management information indicating which encryption scheme was used. This information would then be used by an intercepting computer (such as a tunneling bridge) on the destination network, which decrypts the data packet and sends it to the destination host”, where “a code in the encryption key management information indicating which encryption scheme was used” is analogous to inserting information about the generated encryption key into a predetermined packet and where “intercepting computer” is analogous to a third device which intercepts the information inserted in the predetermined packet to monitor the communication session of the first device with the second device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, by implementing techniques for signatureless transmission, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet, disclosed of Aziz. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of inserting information about the generated encryption key into a predetermined packet and having a third device intercept the information included in the predetermined packet. This allows for the third device to monitor and analyze the received packet and determine from its header information whether packets from that host that are directed to a specified destination host should be encrypted or not (Aziz, Paragraph [0041]). 
	Smith as modified by Aziz do not teach the following limitation(s) as taught by Yukimatsu: 	determining which content to monitor among different pieces of content;
		wherein the monitoring signal includes information about content to be monitored among the different pieces of content, and the first encryption key corresponds to the content to be monitored, determined based on the monitoring signal.  
	(Yukimatsu, Paragraph [0011], see “During a period in which the key information generated by the key generation section is valid, the control section selects a different encryption algorithm from the encryption algorithm storage section every time a content to be transmitted toward the receiving apparatus changes or every time a content is transmitted for a predetermined amount of time…”, which is analogous to generating the encryption key comprises generating different encryption keys for each of different pieces of content transmitted and received via the communication session) (Yukimatsu, Paragraph [0030], see “The contents transmitting apparatus 1 of this embodiment is characterized in that the encryption algorithm storage section 106 stores or retains plural encryption algorithms, an encryption algorithm is variably selected for each content to be transmitted, and a key used for encryption is acquired from key information”, where “key information” is analogous to inserted information about the generated encryption key, which comprises information about an encryption key corresponding to the content to be monitored, due to the key information corresponding to an encryption algorithm that is variably selected for each content to be transmitted, and wherein there is different content that is transmitted which pertains to MPEG data or baseband data, wherein the baseband data is the data that is determined to be monitored) (Yukimatsu, Paragraph [0058], see “when the digital broadcast receiver 10 transmits a content towards the monitor 20b, the decoder 110 decodes the received MPEG-TS content, the encryption section 102 encrypts the content, and the network-communication process section 103 transmits the encrypted content towards the monitor 20b. At this time, the encryption section 102 encrypts two kinds of contents. That is, the content to be transmitted toward the recorder 20a is MPEG data, while the content to be transmitted to the monitor 20b is baseband data”, where “encrypted content” is analogous to being comprised within the monitoring signal, wherein the monitoring signal (encrypted content) includes information about content to be monitored among the different pieces of content, due to the encrypted content comprising content to be transmitted toward the recorder 20a (MPEG data) and content to be transmitted to the monitor 20b (baseband data)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith and techniques disclosed of Aziz, by implementing techniques for contents transmitted/receiving apparatus, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal, disclosed of Yukimatsu.  
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of the encryption key comprising generating different encryption keys for each of different pieces of content transmitted/received, as well as determining which content among the different pieces of content is to be monitored based on the received monitoring signal. This allows for a different encryption key to be generated for each different piece of content transmitted/received in order to minimize the chances for an unauthorized entity from decoding the entire communication session (Yukimatsu, Paragraph [0011]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Aziz, in further view of Yukimatsu, in further view of Mendoza et al. (U.S. PGPub. 2016/0294786), hereinafter Mendoza.

	Regarding claim 6, Smith as modified by Aziz and further modified by Yukimatsu do not teach the following limitation(s) as taught by Mendoza: The method of claim 1, wherein the predetermined packet comprises a composed of Z and Realtime Transport Protocol (ZRTP) confirm message.
(Mendoza, Paragraph [0039], see “Encryption algorithms used for media in conversation stage include…d) ZRTP (composed of Z and Real-time Transport Protocol), which is a cryptographic key-agreement protocol to negotiate the keys for encryption between two end points…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, techniques disclosed of Aziz and techniques disclosed of Mendoza, by implementing techniques for a telecommunication system providing unified platform for services, comprising of using ZRTP (composed of Z and Real-time Transport Protocol) for negotiating the keys for encryption between the first and second device, disclosed of Mendoza. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of using ZRTP (composed of Z and Real-time Transport Protocol) for negotiating the keys for encryption between the first and second device. Utilizing ZRTP for encrypted communications has various benefits from other approaches to VoIP encryption. ZRTP avoids the complexity of a public key infrastructure (PKI), which ultimately saves time and simplifies the encryption process. ZRTP is also beneficial over the other encryption approaches due to the fact that the keys are destroyed at the end of the process (e.g., phone call), which precludes sensitive information from being compromised by an unauthorized entity (Mendoza, Paragraph [0039]).  


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Aziz, in further view of Yukimatsu, in further view of CHO et al. (U.S. PGPub. 2018/0070237), hereinafter Cho.

	Regarding claim 7, Smith as modified by Aziz and further modified by Yukimatsu teaches The method of claim 1, wherein generating the encryption key for encryption of the communication session comprises:
	
	
	generating the encryption key by using the determined encryption algorithm (Smith, Column 5, Lines 55 – 58, see “The node’s public key is generated from the private key using a known encryption algorithm (e.g., RSA) and is used by another node to encrypt data to be transmitted to the node that generated the public key”).
	Smith as modified by Aziz and further modified by Yukmatsi do not teach the following limitation(s) as taught by Cho: receiving, from the second device, encryption protocol version information used for encryption of the communication session, an identifier for identifying the communication session with the second device, and information about an encryption algorithm supported by the second device;
	determining an encryption algorithm for generating the encryption key based on the received information.
	(Cho, Paragraph [0018], see “the QoS IE field may include at least one of an EPS Bearer ID indicating a session identifier of the low latency service data or a data size field indicating a size of the data”, where “EPS Bearer ID indicating a session identifier” is analogous to an identifier for identifying a session) (Cho, Paragraph [0023], see “the security algorithm field may include at least one of encryption algorithm for encrypting the transmission message supported by the base station or integrity algorithm for determining whether the transmission message is changed”, where “encryption algorithm for encryption the transmission message supported by the base station…” is analogous to information about an encryption algorithm supported by the second device (base station)) (Cho, Paragraph [0231], see “The system information is a message in which the eNB periodically transmits and includes…resource information using in a random access procedure for transmitting and receiving the data, and security algorithm supported by the eNB”, where “security algorithm supported by the eNB” is analogous to encryption protocol version information and information about an encryption algorithm supported by the second device) (Cho, Paragraph [0259], see “when selecting algorithm for guaranteeing ciphering and integrity by the foregoing predetermined method, the eNB may receive algorithm for guaranteeing ciphering and integrity supported by the UE from the MME and thus the eNB may know algorithm in which the UE uses for guaranteeing ciphering and integrity”) (Cho, Paragraph [0270], see “The ciphering procedure is performed using ciphering algorithm determined at the step (S1702)...”, where the encryption algorithm is determined based on the received information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, techniques disclosed of Aziz and techniques disclosed of Yukimatsu, by implementing techniques for transmitting/receiving data by terminal in wireless communication system, comprising of receiving encryption protocol version information, an identifier for identifying a communication session, and information about an encryption algorithm supported by the devices, in order to determine an encryption algorithm to be used for generating the encryption key(s), disclosed of Cho. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of receiving encryption protocol version information, an identifier for identifying a communication session, and information about an encryption algorithm supported by the devices, in order to determine an encryption algorithm to be used for generating the encryption key(s). This allows for a more organized system, as well as, a more efficient method of operation. By receiving an identifier, encryption protocol version information and information about encryption algorithms that are supported by the respective devices, the encrypted data communication can be more easily executed and monitored. Instead of the devices having to communicate back and forth in cases where the encrypted data is not supported by the receiving device, the system avoids this problem by determining the encryption algorithms/protocols that are supported by the respective devices, before advancing communication (Cho, Paragraph [0231]). 

Regarding claim 13, Smith as modified by Aziz and further modified by Yukimatsu teaches The first device of claim 11, wherein the controller is further configured to:


generate the encryption key by using the determined encryption algorithm (Smith, Column 5, Lines 55 – 58, see “The node’s public key is generated from the private key using a known encryption algorithm (e.g., RSA) and is used by another node to encrypt data to be transmitted to the node that generated the public key”).
Smith as modified by Aziz and further modified by Yukimatsu do not teach the following limitation(s) as taught by Cho: receive, from the second device, encryption protocol version information used for encryption of the communication session, an identifier for identifying a session with the second device, and information about an encryption algorithm supported by the second device,
determine an encryption algorithm for generating the encryption key based on the received information.
	(Cho, Paragraph [0018], see “the QoS IE field may include at least one of an EPS Bearer ID indicating a session identifier of the low latency service data or a data size field indicating a size of the data”, where “EPS Bearer ID indicating a session identifier” is analogous to an identifier for identifying a session) (Cho, Paragraph [0023], see “the security algorithm field may include at least one of encryption algorithm for encrypting the transmission message supported by the base station or integrity algorithm for determining whether the transmission message is changed”, where “encryption algorithm for encryption the transmission message supported by the base station…” is analogous to information about an encryption algorithm supported by the second device (base station)) (Cho, Paragraph [0231], see “The system information is a message in which the eNB periodically transmits and includes…resource information using in a random access procedure for transmitting and receiving the data, and security algorithm supported by the eNB”, where “security algorithm supported by the eNB” is analogous to encryption protocol version information and information about an encryption algorithm supported by the second device) (Cho, Paragraph [0259], see “when selecting algorithm for guaranteeing ciphering and integrity by the foregoing predetermined method, the eNB may receive algorithm for guaranteeing ciphering and integrity supported by the UE from the MME and thus the eNB may know algorithm in which the UE uses for guaranteeing ciphering and integrity”) (Cho, Paragraph [0270], see “The ciphering procedure is performed using ciphering algorithm determined at the step (S1702)...”, where the encryption algorithm is determined based on the received information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for installing an auditable secure network, disclosed of Smith, techniques disclosed of Aziz and techniques disclosed of Yukimatsu, by implementing techniques for transmitting/receiving data by terminal in wireless communication system, comprising of receiving encryption protocol version information, an identifier for identifying a communication session, and information about an encryption algorithm supported by the devices, in order to determine an encryption algorithm to be used for generating the encryption key(s), disclosed of Cho. 
One of ordinary skill in the art would have been motivated to make this modification to implement techniques for monitoring encrypted communication session, comprising of receiving encryption protocol version information, an identifier for identifying a communication session, and information about an encryption algorithm supported by the devices, in order to determine an encryption algorithm to be used for generating the encryption key(s). This allows for a more organized system, as well as, a more efficient method of operation. By receiving an identifier, encryption protocol version information and information about encryption algorithms that are supported by the respective devices, the encrypted data communication can be more easily executed and monitored. Instead of the devices having to communicate back and forth in cases where the encrypted data is not supported by the receiving device, the system avoids this problem by determining the encryption algorithms/protocols that are supported by the respective devices, before advancing communication (Cho, Paragraph [0231]).







Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433